DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (US PG. Pub. 2007/0182457).

Regarding claim 1 – Yasuda teaches a stretchable wiring body (fig. 3; The preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02) comprising: a conductor (combination of elements 12b, 13b & 12a) that comprises a binder (12b & 13B [paragraph 0066 & 0047] Yasuda states, “Acrylic resins, epoxy resins, and the like can be used as the first binder 12b…second binder 13b…acrylic resins; epoxy resins”) and conductive particles (12a [paragraph 0060] Yasuda states, “conductive particles 12a”) dispersed in the binder (12b & 13b); and soft resins (13a [paragraph 0041] Yasuda 

Regarding claim 3 – Yasuda teaches the stretchable wiring body according to claim 1, wherein each of the soft resins (fig. 3, 13a) has a granular shape (granular shape shown in figure 3).

Regarding claim 4 – Yasuda teaches the stretchable wiring body according to claim 3, wherein the soft resins (fig. 3, 13a are dispersed in the binder (12b & 13b)). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US PG. Pub. 2018/0146545).



Regarding claim 5 – Wang teaches a stretchable board comprising: the stretchable wiring body (fig. 1A) according to claim 1; and a stretchable substrate ([paragraph 0054] Wang states, “the transfer of textile can use heat to transfer the film onto a shirt”; a shirt will have some “stretchable” features) on which the conductor (100) is disposed.

Regarding claim 6 – Wang teaches the stretchable board according to claim 5, wherein at least some of the soft resins (fig. 1A, 101) are protrusions (soft resins 101 are shown protruding in all directions of the stretchable wiring body) that protrude from the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. view of Okamoto (JPH04253109).

Regarding claim 2 – Wang teaches the stretchable wiring body according to claim 1, but fails to teach wherein the following Formula (1) is satisfied:
D > L ... (1)
          	where
 	D is a particle diameter of each of the conductive particles, and L is a length of each of the soft resins.
 Okamoto teaches a stretchable wiring body ([page 8] Okamoto states, “the elastomer particles having rubber elasticity and the hollow elastic material rich in elasticity and shock absorption are included in the non-conductive elastomer”) having a conductive particles ([page 2] Okamoto states, “conductive particles having a particle 
D > L ... (1)
          	where
 	D is a particle diameter of each of the conductive particles (upper end near 40 um), and L is a length of each of the soft resins (lower end near 10 um; diameter indicates the length, width and height will all be the diameter value).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the stretchable wiring body having conductive particles and soft resins as taught by Wang with the conductive particles diameter being larger than the length of the soft resins as taught by Okamoto because Okamoto states regarding its stretchable wring body and its composition, “An object of the present invention is to provide a novel deformable conductive elastomer having excellent linearity, durability, and responsiveness” [page 2].

Regarding claim 3 – Wang teaches the stretchable wiring body according to claim 1, but fails to teach wherein each of the soft resins has a granular shape.
 	Okamoto teaches a stretchable wiring body ([page 8] Okamoto states, “the elastomer particles having rubber elasticity and the hollow elastic material rich in elasticity and shock absorption are included in the non-conductive elastomer”) having soft resins ([page 2] Okamoto states, “elastomer particles having a particle diameter of 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the stretchable wiring body having soft resins as taught by Wang with the soft resins being of a granular shape as taught by Okamoto because Okamoto states regarding its stretchable wring body and its composition, “An object of the present invention is to provide a novel deformable conductive elastomer having excellent linearity, durability, and responsiveness” [page 2].

Regarding claim 4 – Wang in view of Okamoto teach the stretchable wiring body according to claim 3, wherein the soft resins (Wang; fig. 1A, 101) are dispersed in the binder (100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sekito (US PG. Pub. 2013/0333931) discloses a novel insulating film and printed wiring board provided with insulating film.
Tsukagoshi et al. (US PG. Pub. 2012/0328944) discloses an electrode and electricity storage device.

Tsujimoto et al. (US PG. Pub. 2015/0255186) discloses a base material with a transparent conductive film, method for manufacturing the same, touch panel, and solar cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847